Citation Nr: 1127970	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-39 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left foot fracture residuals and arthritis.

2.  Entitlement to service connection for bilateral pes planus (flat feet).

3.  Entitlement to an initial compensable evaluation status post uvulopalatopharyngoplasty with obstructive sleep apnea.

4.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome (right knee disorder)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for obstructive sleep apnea and right knee disorder and assigned initial noncompensable ratings, effective January 2006, and denied service connection for bilateral flat foot and left foot fracture.

A January 2010 RO letter informed the Veteran that he was denied a compensable rating for his left knee disorder.  There is no indication in the claims file that the Veteran did not received the notice letter or that postal authorities returned it to VA as undeliverable.  Neither is there any indication that the Veteran appealed the January 2010 rating decision.  Hence, it is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2010).

Following certification of the appeal to the Board, the Veteran submitted additional evidence directly to the Board for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to an initial rating in excess of 30 percent for status post uvulopalatopharyngoplasty with obstructive sleep apnea as of February 8, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has currently diagnosed left foot fracture residuals or arthritis.

2.  The preponderance of the evidence is against the finding that the preexisting bilateral pes planus permanently increased in severity during service.  

3.  For the period prior to February 8, 2011, status post uvulopalatopharyngoplasty with obstructive sleep apnea was not manifested by persistent daytime hypersomnolence.

4.  For the period since February 8, 2011, status post uvulopalatopharyngoplasty with obstructive sleep apnea has been manifested by at least persistent daytime hypersomnolence.  

5.  Right knee disorder has not been manifested by credible evidence of functional impairment.


CONCLUSIONS OF LAW

1.  A left foot fracture and arthritis were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

2.  Preexisting bilateral flat foot was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(a).

3.  The requirements for an initial compensable rating for status post uvulopalatopharyngoplasty with obstructive sleep apnea for the period prior to February 8, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.97, Diagnostic Code 6847 (2010).
4.  The requirements for an initial compensable rating of 30 percent status post uvulopalatopharyngoplasty with obstructive sleep apnea for the period since February 8, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.97, Diagnostic Code 6847.

5.  The requirements for an initial compensable rating for right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.49, 4.59, 4.71a, Diagnostic Code 5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As concerns the service connection claims, prior to the decision appealed, a January 2006 RO letter informed the Veteran of the evidence needed to prove the claims, what evidence he was required to obtain, what evidence VA would obtain on his behalf, and explained how disability evaluations are determined and effective dates are assigned.  The Board finds the January 2006 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 


Analysis

Bilateral Flat Foot.

The December 1985 Report of Medical Examination for Enlistment notes the examiner found the Veteran had bilateral flat foot at that time.  The examiner noted the disorder was asymptomatic.  The Veteran was deemed physically qualified for active service.  Hence, the presumption of soundness is rebutted as concerns the Veteran's bilateral flat foot disorder.

Service treatment records note the Veteran was issued orthotics for flat feet in January 2001, and that his symptoms had decreased significantly thereafter.  The examiner instructed the Veteran to continue his home exercise program.  A March 2001 entry notes the Veteran was wearing custom arthortics.  Physical examination of the feet revealed no pain or edema bilaterally.  Some guarding due to pain was noted by the examiner while testing the range of motion of the right foot.  The diagnosis was bilateral flat foot with secondary right knee strain,  On an April 2002 Report of Medical History the Veteran indicated a history of pain and swelling involving the feet, and that he was issued arch supports.

The January 2006 VA fee-basis examination report notes the Veteran reported his bilateral flat foot had existed since 1966, he denied any pain, weakness, stiffness, swelling, or fatigue, while at rest.  The Veteran reported pain while standing or walking, but the disorder had not resulted in any time lost from work.  Physical examination of the feet revealed no tenderness, weakness, edema, atrophy, or disturbed circulation.  Gross examination of the muscles was within normal limits.  The examiner noted the Veteran did not have any limitation with standing or walking, and he did not require any type of support with his shoes.  The examiner noted that flat foot was not present, but weight-bearing x-rays revealed flat foot.  No other abnormality was revealed.  The examiner diagnosed bilateral flat foot on the basis of the x-rays.

Although the examination report notes the Veteran did not require any support with his shoes, the Veteran asserted in his notice of disagreement that he still wore arch supports, and he noted on his substantive appeal that he had worn arch supports since 2001, as noted in the service treatment records.

The Board finds that the Veteran has not carried his burden of showing that his existing bilateral flat foot permanently increased in severity during his active service.  Although the entries in the service treatment records indicate the Veteran was issued arch supports, the evidence shows it was to address the symptoms inherent with the preexisting disorder, or a temporary flare-up, rather than an actual permanently worsening of the disorder.  See Routen, 10 Vet. App. at 189.  The VA examination at discharge did not reveal any significant symptoms of flat foot such as inward bowing of the tendo achillis.  Hence, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(b), 3.306(a).  The benefit sought on appeal is denied.

Left Foot Fracture and Arthritis.

Service treatment records of September 1988 reflect the examiner noted the left foot was status post-fracture of the left metatarsal head of the fifth toe.  A February 1990 left foot x-ray was read as negative for a left foot fracture.  In October 1992 the Veteran complained of left foot pain and reported a history of a left foot fracture in 1988.  An October 1992 Consult notes that the Veteran had a bone spur which was not related to a fracture, and it was removed in December 1996.  The Veteran is service connected for the residuals of that procedure.  The January 2006 examination report notes that no evidence of a left foot fracture was found, and no diagnosis of a fracture or fracture residuals was made.  

Service connection is warranted for a "disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty . . . ."  38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Here, there is a lack of competent evidence that the Veteran has a disability manifested by left foot pain.  Thus, the requirement for service connection is that there must be a current disability due to disease or injury has not been established.  Without competent evidence of a current diagnosis of left foot disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim").  Thus, the claim must be denied.  

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's obstructive sleep apnea and right knee disorder.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Obstructive Sleep Apnea.

Disability due to obstructive sleep apnea is rated under a general set of criteria applicable to the respiratory system found at 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the criteria found at Diagnostic Code 6847, a noncompensable rating is warranted for asymptomatic but documented sleep disorder breathing; persistent day-time hypersomnolence warrants a 30 percent rating; when the disability requires the use of a breathing assistance device such as a constant positive airway pressure machine, a 50 percent rating is warranted; and, a total, 100 percent, disability rating is warranted for chronic respiratory failure with carbon dioxide retention or right-sided heart failure, or the use of a tracheostomy is required.  Id.

The January 2006 fee-basis general examination report notes the Veteran reported he was diagnosed with sleep apnea two years earlier while in active service.  The Veteran also reported that he had no trouble staying awake during daytime hours, and that he had not required any treatment.  Physical examination of the head, ears, nose, and throat, revealed no abnormalities.  Examination of the lungs revealed breath sounds as symmetric, and there were no rhonchi or rales.  Expiratory phase was within normal limits.  A separate January 2006 fee-basis examination report notes that the Veteran reported he had mild obstructive sleep apnea, and that he suffered from mild snoring three to four times a week, especially while sleeping on his back.  The Veteran denied having received any current treatment for the disorder,  having experienced any functional impairment, or missed time form work as a result.  Physical examination of the nose and larynx revealed no abnormalities.  Examination of the pharynx revealed the uvula as absent secondary to surgery.  Pulmonary function tests were normal.  The diagnosis was postoperative obstructive sleep apnea with no current residuals.

The objective findings on clinical examination show the Veteran's obstructive sleep apnea to have more nearly approximated the assigned noncompensable rating as of the January 2006 examinations, as no active symptoms were reported by the Veteran or revealed by clinical tests.  38 C.F.R. § 4.7.  A compensable rating was not met or approximated, as the Veteran did not report persistent day-time hypersomnolence.  38 C.F.R. § 4.97, Diagnostic Code 6847.

At the September 2009 examination the Veteran reported that he had trouble staying awake during day-time hours due to his sleep apnea, which occurred occasionally as often as 12 times per month.  The Veteran also reported that his snoring had returned.  Physical examination revealed breath sounds as symmetric, with no rales or rhonchi.  Expiratory phase was within normal limits.  Redundant soft tissue was noted in the oropharynx.  The examiner noted the Veteran's obstructive sleep apnea was active based on the Veteran's report.

The findings at the 2009 examination show the Veteran's obstructive sleep apnea still more nearly approximated a noncompensable rating, as persistent day-time hypersomnolence was not shown.  The rating criteria do not define "persistent".  In the absence of a specific definition by the criteria, words are given their usual and ordinary meaning.  Two dictionary definitions are: continuing to exist or endure; lasting without change; and, constantly repeated; continued.  Webster's New World Dictionary, Third College Edition (1988), p. 1007.  In light of those definitions, the Board finds near-daily somnolence must be present in order for that symptom to be deemed persistent.  The Veteran reported he experienced the symptom less than half of the days in a month.  Thus, a compensable rating was not met or approximated as of the September 2009 examination.  38 C.F.R. § 4.7.

Private records of February 2011, for which the Veteran waived initial RO review and consideration, reflect that he reported increased symptoms of his obstructive sleep apnea, to include day-time drowsiness that required day-time naps two to four times a month.  The Veteran underwent a sleep study, following which he was recommended to try an airway pressure machine.  Subsequent trial tests with a constant positive airway pressure device indicated the Veteran attained supine rapid eye movement at a constant positive airway pressure of 12 cm of water.  The Veteran was receptive to the recommendation that he start using a constant positive airway pressure machine.

In light of the above, the Board finds the status post uvulopalatopharyngoplasty with obstructive sleep apnea meets the criteria for at least a 30 percent rating as of February 8, 2011,when the Veteran reported persistent hypersomnolence.  38 U.S.C.A. §§ 3.400, 4.7, 4.97, Diagnostic Code 6847.  The Board is remanding the part of the claim of whether the service-connected status post uvulopalatopharyngoplasty with obstructive sleep apnea warrants an initial evaluation in excess of 30 percent as of that date for additional development.  

Right Knee Disorder.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The RO assigned the right knee rating under Diagnostic Code 5024, which requires the disorder be rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The January 2006 examination report notes that the Veteran denied any specific trauma to the right knee.  He reported that the disorder developed over time.  The Veteran complained of constant pain and swelling, but he denied any functional impairment or lost time from work.  Physical examination of the right knee revealed crepitus, but no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, of guarding of movement.  Range of motion was normal at 0 to 140 degrees and without pain.  The examiner noted that repetitive use would not result in additional loss of range of motion.  No lateral instability or meniscus symptoms was noted.  Right knee x-rays were read as negative for abnormalities.

At the September 2009 examination the Veteran reported right knee stiffness, pain, swelling, and giving away.  He denied weakness, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation, of the joint.  The Veteran reported weekly flare-ups that could last up to three days.  On a scale of 1 to 10, the Veteran assessed his pain as 5/10, and reported that his flare-ups were triggered by walking and bending of the knee.  The Veteran reported that he could not stand for more than 45 minutes, and that he used Mobic for relief of his symptoms.  The Veteran reported that he did not have any functional impairment or incapacitation as a result of the right knee disorder.  The examiner noted the Veteran's posture and gait were normal.  Physical examination of the right knee revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination did not reveal locking pain, genu recurvatum, or crepitus.  There was no ankylosis.  Range of motion was normal at 0 to 140 degrees and without pain.  The examiner noted that repetitive use did not result in additional loss of range of motion.  There was no finding of instability.  X-rays were read as showing the right knee as within normal limits.  The examiner noted that there was no change in the diagnosis of record, and that the Veteran's right knee disorder was deemed symptomatic solely on the basis of the Veteran's subjective reports.

The Board acknowledges that the Veteran is fully competent to report the type and severity of his right knee symptoms.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Board must assess the Veteran's reported subjective symptoms against the objective findings on clinical examination.  The Board deems it significant that the Veteran's reports of swelling and pain notwithstanding, the physical examination was negative for positive symptoms.  There was no tenderness to palpation of the knee joint or crepitus, and range of motion not only was full, it was without pain.  In light of these factors, the Board must reject the Veteran's subjective reports and accord greater weight to the objective findings on examination.  Thus, the Board is constrained to find the preponderance of the evidence shows the right knee disorder to have more nearly approximated the assigned noncompensable rating throughout this initial rating period.  A compensable rating was not met or approximated, as there is no evidence of arthritis confirmed by x-ray, or painful or limited motion.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024, 5260, 5261.  There is no factual basis for a staged rating for any part of the rating period.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral flat foot is denied.

Entitlement to service connection for left foot fracture and arthritis is denied.

Entitlement to an initial compensable rating for status post uvulopalatopharyngoplasty with obstructive sleep apnea for the period prior to February 8, 2011, is denied.

Entitlement to an initial 30 percent rating for status post uvulopalatopharyngoplasty with obstructive sleep apnea is granted as of February 8, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable rating for right knee disorder is denied.


REMAND

The Board finds that a remand is necessary to determine if the service-connected status post uvulopalatopharyngoplasty with obstructive sleep apnea meets the criteria for a higher evaluation.  The Board understands that a breathing device was recommended by the private examiner, as shown in the February 2011 treatment records.  However, whether a breathing device is required (the criteria provide for a 50 percent evaluation when a breathing device is required) is unclear.  Thus, a VA examination will be scheduled to assist the Board in making this determination.

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has additional treatment since February 2011 by this private examiner in connection with the service-connected status post uvulopalatopharyngoplasty with obstructive sleep apnea, he should either submit the evidence himself or provide VA with permission to obtain the records.  Additionally, the Veteran should inform VA if he has received treatment from VA for the service-connected disability.

2.  After associating all outstanding records with the claims folder, the RO/AMC should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of the impairment related to status post uvulopalatopharyngoplasty with obstructive sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies of the sleep apnea impairment.  The examiner should then comment as to whether the Veteran's sleep apnea is manifested by symptoms productive of (1) requiring use of breathing assistance device such as continuous airway pressure machine or (2) chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  All findings and conclusions should be set forth in a legible report. 

3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  The RO/AMC may conduct any additional development it deems is warranted.

5  Thereafter, the RO/AMC should readjudicate the claim for entitlement to an initial evaluation in excess of 30 percent for status post uvulopalatopharyngoplasty with obstructive sleep apnea.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


